PER CURIAM.
We reverse the trial court’s order granting a remittitur and direct that the jury’s verdict be reinstated. We believe the trial court erred in concluding that the damages awarded to the appellant on her claim for personal injuries resulting from the negligent use of force by a police officer employed by appellee were excessive. Absent unusual circumstances, the determination of damages for personal injuries should be left to the discretion of the trier of fact. Allred v. Chittenden Pool Supply, Inc., 298 So.2d 361 (Fla.1974). In this case the jury had before it substantial evidence of appellant's injuries and the consequences thereof which more than adequately justified the damage award. The order at issue on appeal, other than disagreeing with the amount of damages awarded, cites no improper conduct or other valid grounds for interfering with the jury’s award.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.